DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11, 13-23, 25 and 28-33 have been considered but are moot because the new ground of rejection over Buckman et al. US 7329792. 
Buckman et al. discloses a hemostatic vessel band having a membrane, the membrane 50 having plurality of cells 54 (for example, figure 12, cells 54) to aid in hemodynamic control and formed within a region that prevents the escape of blood from the wound area (column 11, lines 58-65).   In a similar embodiment, Buckman et al. teaches a hemostatic vessel band having a membrane and a dam 132 (figure 16), the dam 132 sized to encase a wound of practically any size from .25 inches in length to full limb amputation, the membrane may assist with hemostasis control, column 19, line 21-25).  Therefore, if the wound extends around an entire circumference, the dam portion would be increased in size accordingly to surround the wound and thereby the entire circumference.   It would be obvious to one having ordinary skill in the art to modify an embodiment of Buckman et al. to have the membrane with the cells distributed evenly across the entire membrane surface for a larger wound which may extend around a full circumference, in order to assist with hemostasis around the entire wound or vessel portion as required.  
Applicant's arguments with respect that the combination of Buckman et al. in view of Barefoot et al., would destroy the function of Barefoot et al. have been fully considered but they are not persuasive.
Specifically Applicant argues that Barefoot et al. teaches a hemostatic vessel band, the band including a textured membrane surface 18, the band may be constructed to encircle and remain secured 
Applicant’s argument that the Barefoot et al. includes everted connection ends, instead of overlapping straight ends.  However, Buckman et al. teaches the membrane fasteners as claimed, and Barefoot is not being relied upon for this teaching, but only the placement of the device in the body. Even so, Barefoot et al. teaches a variety of connections or fasteners which may be everted or non-everted ends (figure 1, 3, or 9 for example).  Although figure 1 does show everted ends, figure 3 shows an alternative design with a slidable cuff closing and figure 9 shows an overlapping tapered end, more similar to the Velcro attachment of Buckman et al.  Therefore, having variations in connection would not destroy the reference.  
Applicant’s argument that the cells as taught by Buckman et al. would be disproportionately large on the device of Barefoot et al.  However, one having ordinary skill in the art before the effective filing date of the invention could have found it predictable to adapt the device of Buckman et al. to be placed directly around an entire circumference of the damaged vessel instead of around the limb containing the damaged vessel as a known technique to improve similar devices in the same way.  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. It would have been obvious to one having ordinary skill in the art before the effective filing date to provide a hemostatic band having a cells distributed over an entirety of the membrane second surface, as taught by Barefoot et al. to assist in hemostasis when placed around an entire circumference of a vessel.  

Claim Objections
Claim 11 is objected to because of the following informalities:  It is dependent upon canceled claim 10.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9, 14, 29, 30 and 32 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
configured to selectively fasten the hemostatic vessel band circumferentially about a vessel.”  Claim 3, lines 4-6, should be amended to include “the membrane inflatable space being selectively inflated and configured to provide a predetermined radially inward pressure to at least a portion of the vessel.”   Claim 8, lines 4-5, should be amended to include “the vessel engaging edge configured to maintain contact between the hemostatic vessel band and at least one of the vessel surface.”  Claim 9, lines 2-6, “one of the isolation zones is configured to have a corresponding bleeding locale”, “the bleeding locale at the corresponding isolation zone configured to be isolated from at least one of another bleeding locale, another isolation zone, and a vessel surface”,  “so that the blood from the bleeding locale is configured to be directed into the corresponding isolation zone and is configured to be substantially contained within the isolation zone” Claim 32, lines 2-3, should be amended to include “the hemostatic vessel band being configured to directly contact an entire circumference of the vessel.” 
Claims 2, 4-7, 11-14, 29 and 30 are dependent upon claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9, 11, 13, 14, 29, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckman et al. US 7329792.
Regarding claims 1, 11, 30, 32, Buckman et al. discloses a hemostatic vessel band, comprising:
a membrane 50 having a membrane first surface and an oppositely facing membrane second surface (first surface placed on the adhesive band 58, second surface facing upward with region 52); the membrane 50 has a membrane first end, a membrane second end, and a membrane body longitudinally extending along an entire distance between the membrane first and second ends to cooperatively define the membrane first and second surfaces (figures 11-13), the membrane first end having at least one first fastening element 62, the membrane second end having at least one second fastening element 62, the at least one first fastening element and the at least one second fastening element to selectively fasten the hemostatic vessel band circumferentially about the vessel (straps 58 on each end comprise fastening elements such as adhesive or Velcro 62 on each end to secure around the tissue wound or vessel), the first fastening element including a plurality of hooks extending transversely and directly from the membrane second surface, and the second fastening element including a plurality of loops, the plurality of loops forming a mesh that transversely extends directly from at least a portion of the membrane first surface (Velcro 62 comprises hooks and loops, extending from the membrane on strap surface, may extend along the end portions of the device or along a large region of the membrane, or essentially an entire side to affix the membrane around the designated part of the body; column 12, lines 30-48; column 15, lines 14-35), the membrane first end having at least one first fastening element, the membrane second end having at least one second fastening element, the at least one first fastening element for at least partially engaging the at least one second fastening element to selectively fasten the hemostatic vessel band circumferentially about a vessel; and a plurality of cells 54 extending transversely from the membrane second surface (region 52 comprises a plurality of dams or gaskets 54), each of the cells being directly adjacent to at least one of the other cells (figure 12), each of the cells 
Buckman et al. fails to explicitly disclose, in the embodiment of figure 12, the plurality of cells being collectively evenly distributed across an entirety of the membrane second surface.
However, in a similar embodiment, Buckman et al. teaches a hemostatic vessel band having a membrane 120 and a dam 132 (figure 16, the dam 132 sized to encase a wound of practically any size from .25 inches in length to full limb amputation, the dam to assist with hemostasis control surrounding the wound, column 19, line 21-25).  Therefore, if the wound extends around an entire circumference, the dam portion would be increased in size accordingly to surround the wound and thereby the entire circumference.   It would be obvious to one having ordinary skill in the art to modify an embodiment of Buckman et al. to have the membrane with the cells distributed evenly across the entire membrane 
	Regarding claim 2, Buckman et al. discloses a hemostatic vessel band being formed at least partially from an elastomeric material, the innate elasticity of the elastomeric material providing the radially inward pressure to at least a portion of the vessel and at least a portion of the target site (column 11, line 65-column 12, line 20; column 12, lines 59-67).
Regarding claims 3, Buckman et al. discloses a membrane inflatable space transversely between the membrane first and second surfaces site (membrane can be considered both layers, portions 50 and 52 along the strap, as the gasket 54 extends from both portions; portion 52 may be a pouch and can have a top surface being the membrane first surface, and the bottom surface being bottom of side of the membrane 50; the pouch being inflatable therebetween the first and second surfaces, column 11, lines 49-52), the membrane inflatable space being selectively inflated to provide a predetermined radially inward pressure to at least a portion of the vessel and at least a portion of the target site (column 11, lines 49-52, pouch inflated or deflated to apply the required pressure). 
Buckman et al. fails to explicitly disclose how the membrane inflatable space is controlled, specifically including an inflation valve placing the inflatable membrane space in fluid communication with a pressure source.  However, in an alternative embodiment (figure 13), Buckman teaches the use of a valve to control fluids being introduced through the membrane space to assist in coagulation (column 13, lines 59-67).  
Therefore, it would have been obvious to provide a valve, as taught by Buckman, and a well-known structure in the art, to control the inflation level and selectively inflate or deflate a membrane to the desired pressure to assist in coagulation. 
	Regarding claim 4, Buckman et al. discloses the hemostatic vessel band is a continuous band (figures 11-13).

	Regarding claim 7, Buckman et al. discloses the membrane having first and second major edges, the membrane first major edge being laterally spaced, and oppositely facing, from the membrane second major edge (each side of the membrane along the longitudinal axis), at least one of the membrane first and second edges having a sealing film laterally extending therefore (portion 52 may comprise an impermeable barrier to prevent blood from escaping, column 11, lines 58-64, or column 13, lines 12-50, extending across the membrane from the first and second edge oppositely facing, figure 12, Examiner notes “laterally” is being interpreted as extending in substantially vertical direction, in the orientation as shown in figure 1 and described in paragraph 0029 of the present specification).
	Regarding claim 8, Buckman et al. discloses each of the cell walls having a first cell edge and a vessel engaging edge, the first cell edge being transversely spaced and oppositely facing from the vessel engaging edge, the first cell edge contacting the membrane second surface, the vessel engaging edge maintaining contact between the hemostatic vessel band and the at least one vessel surface and the target site to prevent the hemostatic vessel band from egressing from a predetermined use position (first cell edge formed from gasket 54 and contacting the membrane 52, the outer or opposite edge being the vessel engaging edge, engages when being placed over tissue or wound target site, seals in place with pressure against the tissue). 
	Regarding claim 9, Buckman et al. discloses wherein at least one of the isolation zones is configured to have a corresponding bleeding locale at the target site, the bleeding locale at the corresponding isolation zone being isolated from at least one another bleeding locale, another isolation zone, and a vessel surface surrounding the isolation zone so that blood from the bleeding locale is directed into the corresponding isolation zone and is substantially contained within the isolation zone 
	Regarding claims 13 and 14, Buckman et al. discloses wherein the hemostatic vessel band has a hardness and each of the cells has a dimension, however, it is not limited to these dimensions and may be adjusted to provide the required hemostatic stabilization (column 12, lines 1-6).  Buckman et al. fails to disclose a durometer hardness of 50 Shore A or a cell longitudinal width of two millimeters, a lateral length of two millmeters and a transverse height of about .25-.75 hundredths of a millimeter. It would have been obvious to one having ordinary skill in the art before the effective filing date provide the hardness and cell dimensions as required, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
	Regarding claim 29, Buckman et al. discloses the target site on the vessel is at least one anastomosis suture line completely encircling the vessel (this language is for intended use of the device, and the device is fully capable of being placed around a vessel having a suture line as claimed).

Claims 15-23, 25, 28, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckman et al. US 7329792 in view of Barefoot et al. US 3726279.
Regarding claims 15, 28, 31, and 33, Buckman et al. discloses a method for assisting in the hemostasis of a vessel, the method comprising: providing a hemostatic vessel band (for example, figures 11-13) including a membrane 50 having a membrane first surface and an oppositely facing membrane second surface (first surface placed on the adhesive band 58, second surface facing upward with region 52), the membrane 50 has a membrane first end, a membrane second end, and a membrane body longitudinally extending along an entire distance between the membrane first and second ends to 
Buckman et al. fails to disclose, in the embodiment of figure 12, the plurality of cells being collectively evenly distributed across an entirety of the membrane second surface. 

Buckman et al. additionally fails to disclose the hemostatic band having a vessel engaging edge for concurrently contacting at least a portion of a vessel surface, or directly contacting an entire circumference of the vessel, locating at least one target site includes locating at least one anastomosis suture line completely encircling the vessel; and overlaying the anastomosis suture line with the hemostatic vessel band to directly contact an entirety of the circumference of the vessel.
However, Barefoot et al. teaches a hemostatic vessel band, the band including a membrane surface 18, the band may be constructed to encircle and remain secured to blood vessels or organs for gently exerting pressure and controlling hemorrhage (column 1, lines 24-29) in the desired or necessary location (column 1, lines 49-53), the vessel may include an anastomosis suture line, and the hemostatic vessel band is overlaying the suture line (column 1, lines 24-29).
Barefoot et al. suggests that a hemostatic band can be placed around an organ or directly around a vessel, such that one having ordinary skill in the art before the effective filing date of the invention could have found it predictable to adapt the device of Buckman et al. to be placed directly around an entire circumference of the damaged vessel instead of around the limb containing the damaged vessel as a known technique to improve similar devices in the same way.  The rationale to KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. It would have been obvious to one having ordinary skill in the art before the effective filing date to provide a hemostatic band having a cells distributed over an entirety of the membrane second surface, as taught by Barefoot et al. to assist in hemostasis when placed around an entire circumference of a vessel. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Regarding claim 16, Buckman et al. with Barefoot et al. discloses a hemostatic vessel band being formed at least partially from an elastomeric material, the innate elasticity of the elastomeric material providing a radially inward pressure evenly to the target site (Buckman et al., column 11, line 65-column 12, line 20; column 12, lines 59-67), the target site being the circumference of a vessel (Barefoot et al., hemostatic vascular cuff, abstract).
Regarding claims 17 and 18, Buckman et al. discloses a membrane inflatable space transversely between the membrane first and second surfaces site (membrane can be considered both layers, portions 50 and 52 along the strap, as the gasket 54 extends from both portions; portion 52 may be a pouch and can have a top surface being the membrane first surface, and the bottom surface being bottom of side of the membrane 50; the pouch being inflatable therebetween the first and second surfaces, column 11, lines 49-52), the membrane inflatable space being selectively inflated to provide a predetermined radially inward pressure to at least a portion of the vessel and at least a portion of the 
Buckman et al. fails to explicitly disclose how the membrane inflatable space is controlled, specifically including an inflation valve placing the inflatable membrane space in fluid communication with a pressure source.  However, in an alternative embodiment (figure 13), Buckman teaches the use of a valve to control fluids being introduced through the membrane space to assist in coagulation (column 13, lines 59-67).  
Therefore, it would have been obvious to provide a valve, as taught by Buckman, and a well-known structure in the art, to control the inflation level and selectively inflate or deflate a membrane to the desired pressure to assist in coagulation. 
Regarding claims 19 and 20, Buckman et al. discloses the at least one of the membrane second surface and the cells is formed from or coated with an active thrombogenic material to contribute to hemostasis (column 22, lines 23-25, thrombogenic or antimicrobial agents may be applied to any region of the system).
Regarding claim 21, Buckman et al. discloses the membrane having first and second major edges, the membrane first major edge being laterally spaced, and oppositely facing, from the membrane second major edge (each side of the membrane along the longitudinal axis), at least one of the membrane first and second edges having a sealing film laterally extending therefore to partially assist in sealing the target site, the and at least partially distributing the inward pressure away from the target site (portion 52 may comprise an impermeable barrier to prevent blood from escaping, column 11, lines 58-64, or column 13, lines 12-50, extending across the membrane from the first and second edge oppositely facing, figure 12, Examiner notes “laterally” is being interpreted as extending in substantially vertical direction, in the orientation as shown in figure 1 and described in paragraph 0029 of the present specification).

Regarding claim 23, Buckman et al. discloses wherein at least one of the isolation zones has a corresponding bleeding locate at the target site, the bleeding locale at the corresponding isolation zone being isolated from at least one another bleeding locale, another isolation zone, and a vessel surface surrounding the isolation zone so that blood from the bleeding locale is directed into the corresponding isolation zone and is substantially prevented from flowing to at least one of another bleeding locale, another isolation zone, and the vessel surface surrounding the isolation zone (column 11, lines 52-64, region 52 forms a plurality of gaskets 54 to provide an impermeable barrier or seal to the fluid).
Regarding claims 25, Buckman et al. discloses the first fastening element including a plurality of hooks extending transversely and directly from the membrane second surface, and the second fastening element including a plurality of loops, the plurality of loops forming a mesh that transversely extends directly from at least a portion of the membrane first surface (Velcro 62 comprises hooks and loops, extending from the membrane on strap surface, may extend along the end portions of the device or along a large region of the membrane, or essentially an entire side to affix the membrane around the designated part of the body; column 12, lines 30-48; column 15, lines 14-35).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771